Citation Nr: 0943578	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1962 to 
July 1966 and from January 1974 to July 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision. 

In a statement submitted at the Veteran's hearing he alleged 
that a clear and unmistakable error was made in the September 
2001 rating decision.  As this issue has not yet been 
adjudicated, it is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence demonstrates that the Veteran developed 
bilateral knee disabilities while in service.


CONCLUSION OF LAW

Criteria for service connection for a bilateral knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran asserts that he developed a bilateral knee 
disability during his 20 year career in the United States 
Navy.  

At a hearing before the Board in September 2009, the Veteran 
gave a very thorough, organized and credible presentation on 
the chronology of his knee pain and how it began in service, 
persisted throughout his time in service, and has continued 
to the present day.  The Veteran also reported several 
injuries to his lower extremities during his lengthy military 
service, including a 30 pound box falling on his right foot 
in the late 1970s and striking his left knee against a 
plastic pallet; however, service treatment records fail to 
show, nor has the Veteran alleged, any specific chronic 
orthopedic knee problem from either of these incidents 
(rather both were treated as soft tissue injuries).  
Nevertheless, in addition to evidence of these acute 
injuries, service treatment records do confirm that the 
Veteran sought treatment for his knees on dozens of other 
occasions throughout his second decade in the Navy.  

Specifically, service treatment records show that in 1979 the 
Veteran slipped on ice and struck his left knee on a plastic 
pallet which caused soft tissue trauma; in June 1983, he 
presented for treatment with bilateral knee pain and he was 
assessed with possible arthritis, and two months later the 
Veteran was assessed with degenerative joint disease in his 
knees which were tender on manipulation and the medical 
officer excused the Veteran from running during PT tests; in 
September 1986, the Veteran was again thought to have mild 
degenerative joint disease in his knees; in October 1986, the 
Veteran's knees were thought to be unable to tolerate either 
dry dock or ship board duty, and it was stated that the 
Veteran required continued limited duty; in August 1987, X-
rays of the Veteran's knees did not reveal any significant 
bony abnormality, but the medical officer indicated that the 
joint space could not be evaluated as the films were not 
labeled standing or supine, the Veteran was diagnosed with 
patellofemoral syndrome and it was noted that he had little 
trouble with his knees until approximately 1983 when he began 
having severe knee pain.

X-rays in January 1983, December 1985 and July 1987 all 
showed no significant radiographic abnormality.  
Nevertheless, the Veteran reported having degenerative joint 
disease on his medical history survey completed in 
conjunction with his separation physical in 1989, although 
the Veteran's separation physical found his lower extremities 
to be normal.

The Veteran separated from service in 1989 and began seeing 
his family doctor, who the Veteran recalled noted arthritic 
changes.  However, the treatment records from just after 
service deal only with back and shoulder problems, and do not 
reference the Veteran's knees.  The Veteran did testify that 
he had begun taking non-steroid anti-inflammatories for his 
back disability around that time, which he believed helped to 
a degree with his knees, and he therefore did not seek 
substantial knee treatment at that time.

The Veteran applied for service connection for a knee 
disability in August 1989 (only a month after separating from 
service); however, a VA examination report dated in October 
1989, showed that while it was considered possible that the 
Veteran had arthritis in both knees, as the Veteran had 
voiced subjective complaints of knee pain and swelling; the 
examiner indicated that no tenderness, limitation of motion, 
or swelling was detected by the examination.

The Veteran underwent a second VA examination in October 
1991, where it was noted that previous x-rays of both knees 
had not revealed any evidence of degenerative changes.  X-
rays of the Veteran's knees were taken and once again were 
interpreted as showing knees that were within normal limits.  
The examiner rendered the impression of subjective complaints 
of bilateral knee pain which was presently well-controlled on 
medication with no significant objective findings on the 
examination.  However, the examiner did provide the caveat 
that it was quite within the realm of possibility that the 
Veteran had early degenerative joint disease without X-ray 
findings that specifically showed degenerative joint disease.

In January 1992, a treatment record noted that the Veteran 
had bilateral knee pain that was felt to be degenerative 
joint disease; and the doctor diagnosed degenerative joint 
disease in the knees by history and examination.  However, X-
rays in February 1992 again showed no significant knee 
abnormality; and in February 1993, the Board denied the 
Veteran's claim, concluding that based on the evidence of 
record no knee disability existed at that time as 
degenerative joint disease in the knees had not been 
substantiated by x-ray findings.

The Veteran filed to reopen his claim, and in March 2001 he 
was seen by a Dr. Gygi who took X-rays which he indicated 
showed minimal narrowing of the medial articular cartilage, 
but which were otherwise normal.  Dr. Gygi rendered the 
impression of very early medial compartment arthritis 
secondary to a long standing varus alignment.  He then 
compared the 2001 X-rays with the X-rays from 1986 and found 
that there was minimal if any change between the two images.  
In May 2001, the Veteran was assessed with osteoarthritis in 
both knees by another private physician, Dr. Kincaid.

In a March 2002 statement, the Veteran argued that he did not 
have any knee pain until approximately 1981 when a cast was 
removed from his right foot.  From approximately September 
1982 until November 1986, while attached to two ships, the 
Veteran stated that the pain in his knees increased, to often 
unbearable levels.  However, he was switched to an office 
environment from November 1986 until July 1989 which reduced 
the pain somewhat, although he indicated that it never 
totally subsided.

In March 2008, the Board reopened the Veteran's claim and 
remanded it for a VA examination, which the Veteran underwent 
in October 2008.  The examiner diagnosed the Veteran with 
degenerative joint disease of the knees and noted the 
Veteran's contention that his knee pain began during service.  
However, the examiner concluded that despite the Veteran's 
subjective complaints, his current knee conditions were not 
worsened beyond that expected for natural aging.  She then 
issued the opinion that the medical record documentation does 
not support a chronic condition of the Veteran's knees in 
service, and based on that conclusion she opined that it was 
less likely than not that the degenerative joint disease in 
the Veteran's knees was caused by or related to his military 
service.

However, the mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign the doctor's opinion.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Rather, a 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions.  In this case, the examiner noted that the Veteran 
attributed the onset of the degenerative joint disease in his 
knees to his time in service, but she did not address the 
numerous subjective complaints of knee pain that he voiced 
during his time in service.  She also seems to conclude, 
although without explicitly saying, that because the current 
condition of the Veteran's knees is approximately what would 
be expected of someone who is the Veteran's age, the 
degenerative joint disease in his knees neither began during 
nor was otherwise caused by his time in service.

In response to this opinion, the Veteran obtained a medical 
opinion from one of the doctors who treated him while in 
service, Dr. Rousseau, who is now in private practice.  Dr. 
Rousseau noted that he had assessed the Veteran with mild 
degenerative joint arthritis of both knees in September 1986 
and prescribed anti-inflammatories and activity modification, 
and ordered that the Veteran be excused from the physical 
fitness testing.  He also noted that the Veteran had 
significant symptoms with fairly minimal activities at a 
follow-up appointment, which the doctor suggested was 
consistent with ongoing inflammatory changes, and it was 
noted that the Veteran was given a light duty, land-based 
assignment in October 1986.  Dr. Rousseau also noted that in 
April 1987, the Veteran was found to have continuing 
chondromalacia patella of both knees with some probable mild 
degenerative joint disease that was aggravated by the 
physical training; and the Veteran was again restricted from 
doing physical training at that time.

Dr. Rousseau then explained that while X-rays definitively 
showing degenerative joint disease were not shown, the 
shipboard environment made it difficult to obtain specialty 
evaluations such as Orthopaedics or additional definitive 
studies such as MRIs.  Dr. Rousseau indicated that the 
Veteran was treated based on both objective and subjective 
evidence that was consistent with inflammatory changes in 
both knees; and he stated that his diagnosis of degenerative 
changes was made more on the Veteran's clinical appearance 
rather than on clear radiologic abnormalities; allowing that 
there may not have been signs or hard physical evidence of 
degenerative changes radiographically at the time he was 
treating the Veteran (particularly because no MRIs were 
obtained to look for early signs of degenerative change or 
meniscal pathology).

Dr. Rousseau concluded that the Veteran's knees showed clear 
evidence of inflammatory symptomatology in the 1985-1986 
timeframe; and the absence of definitive radiologic 
abnormality does not exclude the diagnosis of early 
degenerative joint disease with chondromalacia and 
inflammatory arthropathy. 

As such, this medical opinion undermines the previous 
conclusion that the Veteran did not have a knee disability in 
service because it was not shown on X-rays.  It is also noted 
that both Dr. Rousseau and the examiner who conducted the VA 
examination in 1991 cautioned that X-rays were not definitive 
evidence that a Veteran was not in the early stages of 
degenerative joint disease.  Furthermore, Dr. Gygi suggested 
that there was little difference between the X-rays in 1986 
which were interpreted as showing no knee abnormality, and 
those taken in 2001 which led to the impression of early 
medial compartment arthritis.  As such, it is clear that the 
lack of X-ray findings of degenerative joint disease of the 
knees should not serve as a bar to the Veteran being awarded 
service connection for his knees.

The medical evidence allowing that it was possible that the 
Veteran had the early stages of degenerative joint disease 
even without it being shown by radiologic evidence is further 
underscored by the fact that the Veteran's service medical 
records are replete with complaints of, and treatment for, 
knee pain and the Veteran was even diagnosed with 
degenerative joint disease in service and placed on profile 
for his knees on several occasions.  Additionally, lay 
testimony, such as that provided by the Veteran at his 
hearing, may establish continuity of symptomatology; and the 
Veteran has consistently reported knee pain since his time in 
service which varied in severity over that time.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Given the Veteran's credible testimony as to the continuity 
of his knee symptomatology; a current diagnosis of 
degenerative joint disease of the knees based on X-ray 
evidence, and statements from two doctors that X-rays may not 
effectively show the early stages of degenerative joint 
disease, the negative opinion by the VA examiner in October 
2008 is clearly outweighed.  As such, a basis upon which to 
establish service connection for a bilateral knee disability 
has been presented, and the appeal is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a bilateral knee disability is 
granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


